Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record (MALIK et al., U. S. Patent Publication No. 2013/0007245 and Freimark et al., U. S. Patent Publication No. 2016/0006604) does not teach nor suggest a system and method for defining an automation to be deployed through specification comprising condition associated with the client devices enrolled with the management service; a trigger that directs the at least one computing device to match the condition against and at least one of a plurality of periodically-updated device profiles and a plurality of newly-received device profiles of the client devices; in response to a manipulation of the at least one user interface, display information associated with individual ones of the client devices in the subset to be affected by the condition in the at least one user interface prior to generating the automation to be deployed, wherein the information comprises at least one of: a platform, a user group, an operating system version, an enrollment status, and a device identifier of a respective one of the client devices; and generate the automation such that, in response to one of the newly-received device profiles being received from the respective one of the client devices that satisfies the condition, the action is performed automatically by the at least one computing device. MALIK and Freimark respectively only teach generic ruled-based actions framework for gathering and providing configuration information of plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2. 	Claims 1-20 are allowed.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444